IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


TARA MARIE ARCE,                        : No. 294 MAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
MANUEL DEJESUS ARCE,                    :
                                        :
                  Respondent            :


                                     ORDER


PER CURIAM

     AND NOW, this 1st day of October, 2014, the Petition for Allowance of Appeal is

DENIED.